Name: Commission Regulation (EEC) No 2271/90 of 1 August 1990 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 90 Official Journal of the European Communities No L 204/45 COMMISSION REGULATION (EEC) No 2271/90 of 1 August 1990 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 1 726/90 (4) laid down rules governing invitations to tender ; whereas the one hand, experience shows, that tenderers should only be allowed to submit a single tender of at least 10 tonnes for each category in response to each invitation to tender ; whereas, on the other, the tolerance for release of the security should also be able to be expressed in terms of carcase weight ; Whereas this Regulation is in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Article 9 of Regulation (EEC) No 859/89 is modified as followed : 1 . the last phrase of paragraph 2 is replaced by the follo ­ wing : 'they may submit one tender only for each category in response to each invitation to tender.' ; 2 . the first phrase of paragraph 4 (a) is replaced by the following : '(a) they relate to a quantity of at least 10 tonnes'. Article 2 In Article 13 (4) (a), 'or 175 kilograms' is added after '5 %'. Article 3 This Regulation shall enter into force on 7 August 1990 . It shall apply with effect from the first invitation to tender in August . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (')-OJ No L 148, 28 . 6 . 1968 , p. 24. (2) OJ No L 61 , 4 . 3 . 1989, p. 43 . 0 OJ No L 91 , 4 . 4 . 1989, p. 5. H OJ No L 160, 26. 6 . 1990, p. 31 .